PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/196,636
Filing Date: 20 Nov 2018
Appellant(s): CNH Industrial America LLC



__________________
Andrew L. Kantor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The rejection at the top of page 2 of the final Office action was labeled a 103, but was in fact a 102 rejection.  The rejection should have been labeled as a 102.  All claim limitations were addressed in this section and no obviousness statement was made with respect to claims 1-5, 7, 9-15, 17, 19 and 20.  

(2) Response to Argument
	Appellant’s arguments on page 5 and continuing onto page 6 begin with discussing case law.  All of these precedents were followed in rejection on the merits.
	In the second full paragraph on page 7, appellant discusses the supposed deficiencies of the Kowalchuk reference.  Again, this rejection should have been labeled a 102, since all claim limitations are met by Kowalchuk and no obviousness statements were made with respect to claims 1-5, 7, 9-15, 17, 19 and 20.  Appellant states that the Kowalchuk, in response to feedback from a load sensor, controls an applied pressure.  Claim 1 of the application recites, “a draft load sensor… configured to generate a first sensor signal indicative of a draft load,” and to “perform a first control operation” in response to the sensed draft load.  These are the same process.  Looking to claim 4 of Kowalchuk, feedback from the load sensor is used to adjust the down pressure applied to the implement.  In lines 3-5 of paragraph 22 (page 8) of appellant’s specification, it is specifically stated that “adjusting the down force” is a control operation that may be performed in response to feedback from the load sensor.  Kowalchuk adjusts the down pressure in response to feedback from the sensor and the specification teaches adjusting down pressure in response to feedback from the sensor.  These are identical.
	It appears that appellant may be arguing the term “determining.”  Looking to lines 4-6 of paragraph 30 (page 12 of the specification), the step of determining is made by the controller based upon a draft load exceeding a threshold range.  Compare this to column 6, lines 19-31, in which Kowalchuk describes the CPU (i.e., controller) comparing measured strain values (i.e., sensed draft load) and effecting action or no action based upon this data.  In lines 6-13 of column 5, Kowalchuk uses the term “determine” with respect to the controller and the sensed pressure.  This term and manner it is used in the claims and specification is met by Kowalchuk.
	In the last paragraph beginning on page 7 and continuing onto page 8, appellant describes the system of Kowalchuk.  The examiner substantially agrees with the physical assessment of that system; however, disagrees that the system of Kowalchuk does not meet all claim recitations.  Appellant again emphasizes the phrase “determining a draft load.”  Returning to appellant’s specification, the last two lines of paragraph 16 (page 5), as well as claims 17 and 20, disclose the draft load sensors to optionally be strain gauges.  This is exactly what Kowalchuk teaches as the draft load sensor.  It is data from the strain gauge(s) (i.e., draft load sensor) that is monitored by the CPU (i.e., controller) that enables the CPU to determine the draft load.  This is exactly what is happening with respect to appellant’s underlined recitation of “determining the draft load on the row unit/closing system based on the sensor signal.”  If appellant is arguing the term “row unit,” again, this is exactly what is disclosed by Kowalchuk.  While Kowalchuk uses the term “opener unit” rather than “row unit,” these are the same.  Kowalchuk includes discs (22) which function to open furrow rows in the ground and press wheels (36) to close the furrows in the respective rows.  These are commensurate with the opening and closing disks of the present specification, which comprise the row units.
	If appellant is arguing the that the phrase “draft load” is not met, note that this term is defined, for example, in lines 7-9 of paragraph 12 (page 3) as a load on a row unit or ground engaging component.  Again, Kowalchuk discloses a row unit and the sensor detects a load on a ground engaging component (disc).  The unit is towed (Figure 1) and the load is sensed and the controller determines whether or not a control operation is needed.  Again, this is identical to the claimed configuration.
	In the paragraph that begins on page 8 and continues to page 9, appellant restates examiner’s discussion in the Advisory Action of 17 March 2022.  Again, the arguments directed to the rejection emphasize the step of “determining a draft load.”  Looking to Figure 3 of the specification, the draft load sensor (34), which is optionally a strain gauge, is positioned on an arm of a disk linkage (100).  Looking to Figure 2 of Kowalchuk, strain gauge (i.e., draft load sensor) is positioned on an arm of a disc linkage.  Even in the specific arrangements, these are the same; however, note that the independent claims do not recite nearly this detail.  It is unclear if appellant is expecting additional patentable weight be assigned to the step of determining.  Looking to the specification, this is a broadly used term with no specific scope regarding its usage.  For example, the specification lacks teaching that a specific value (a particular number in pounds per square inch, for example), is calculated.  Rather, the specification discusses broad manners in which the controller utilizes data to determine loads and appropriate responses to the loads.  Again, this is exactly the process that Kowalchuk utilizes in determining draft loads.
	Kowalchuk uses the same sensor mounted in the same manner to obtain the same data which is relayed a controller for performing the same control operation in response to this sensed data.  Because all claim recitations are met by Kowalchuk, the claims are not patentable.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GARY S HARTMANN/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
Conferees:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671     

                                                                                                                                                                                                   /VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.